DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on April 21, 2020.  Claims 1-22 are presently pending and are presented for examination.

Claim Objections
Claims 2 and 10 are objected to because there appears to be missing the word “the” between “wherein” and “reference”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claims 1, 5, 9, 13, 17 and 19 recite the limitation “the predicted actuation output".  There is insufficient antecedent basis for this limitation in the claims.

Claims 2 and 10 recite the limitation "reference actuation output”.  There is insufficient antecedent basis for this limitation in the claims.

Claims 4, 12 and 18 recite the limitation "the ADV control subsystem”.  There is insufficient antecedent basis for this limitations in the claims.

Claims 6, 7, 14, 15, 20 and 21 recite “the generating”, however, the term “generating” is also introduced in claims 1, 9 and 17 rendering the claims unclear whether “the generating” is in reference to claims 1, 9 and 17 or claims 6, 14 and 20.

The Office further notes that deficiencies in the foregoing claims extend to their dependents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-13 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2021/0163021, to Frazzoli et al. (hereinafter Frazzoli).

As per claim 1, and similarly with respect to claims 9 and 17, Frazzoli discloses a computer-implemented method of improving performance of a control subsystem of an autonomous driving vehicle (ADV) control system, comprising: receiving, by a feedback controller and a reference system, a control input of an actuation system of the control subsystem of the ADV (e.g. see Figs. 11 and 30, and paragraphs 0173-0174, wherein a control system for an autonomous vehicle is provided with a controller 1102 and a predictive feedback module 1122 which would be based upon comparison with a reference system); generating a predicted actuation action corresponding to the control input and a reference actuation action corresponding to the control input; determining a control error between a first actuation command output of an actuator of the control subsystem and the reference actuation output, and determining a predicted control error between the first actuation command output and the predicted actuation output (e.g. see paragraph 0318, wherein the system evaluates lag time between a generated signal and actuation of a subcomponent (i.e. predicted control error) and evaluates an error or ; generating an adaptive gain that is based upon the control error and the predicted control error; and outputting a second actuation command to actuate the control subsystem, wherein the second actuation command is based upon the first actuation command output and the adaptive gain (e.g. see paragraph 0322, wherein in view of the foregoing errors, the subsystem components are adjusted).  

As per claim 2, and similarly with respect to claim 10, Frazzoli discloses the features of claims 1 and 9, respectively, and further discloses wherein reference actuation output is based at least in part on second order attributes of a dynamic model of the control subsystem (e.g. see rejection of claim 1, wherein multiple errors are analyzed to develop a response).

As per claim 3, and similarly with respect to claim 11, Frazzoli discloses the features of claims 2 and 10, respectively, and further discloses wherein the second order attributes of the control subsystem include one or more of: time-latency in initiating a control action of the control subsystem, a rise time, an overshoot amount, or a settling time of an actuator of the control subsystem (e.g. see rejection of claim 1, wherein lag time error is taken into consideration).

As per claim 4, and similarly with respect to claims 12 and 18, Frazzoli discloses the features of claims 1, 9 and 17, respectively, and further discloses wherein the ADV control subsystem is one or more of a throttle control subsystem, a braking control subsystem, or a steering control subsystem (e.g. see paragraph 0322).

As per claim 5, and similarly with respect to claims 13 and 19, Frazzoli discloses the features of claims 1, 9 and 17, respectively, and further discloses wherein generating the predicted actuation output further includes: generating time-latency information and the predicted actuation output is based at least in part on the generated time-latency information (e.g. see rejection of claim 1, wherein lag time error is taken into consideration).

Allowable Subject Matter
Notwithstanding claim objections and rejections under 35 USC 112, claims 6-8, 14-16 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims:

The following is an examiner’s statement of reasons for allowance:

Claims 6, 14 and 20’s feature of generating a temporary actuation output by the feedback controller applying the adaptive gains to the first actuation command output; generating time-latency information for the temporary actuation output; and generating the second predicted actuation output based at least in part upon the temporary actuation command and the time-latency information, when considered in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include US Patent Publication Nos. 2021/0208596, 2020/0363816, 2020/0114968, 2020/0041994, 2019/0258251, 2019/0250607, 2018/0141540, 2016/0107682, 2009/0048748 and US Patent No. 10,551,842, which relate to autonomous vehicles and/or vehicle feedback control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669